Name: 92/612/EEC: Council Decision of 7 December 1992 concerning the conclusion by the European Economic Community of an Agreement in the form of exchanges of letters concerning the extension of the duration of the Interim Agreement on trade and trade-related measures between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part
 Type: Decision
 Subject Matter: European construction;  Europe;  cooperation policy
 Date Published: 1992-12-31

 Avis juridique important|31992D061292/612/EEC: Council Decision of 7 December 1992 concerning the conclusion by the European Economic Community of an Agreement in the form of exchanges of letters concerning the extension of the duration of the Interim Agreement on trade and trade-related measures between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part Official Journal L 408 , 31/12/1992 P. 0004 - 0004 Finnish special edition: Chapter 11 Volume 20 P. 0172 Swedish special edition: Chapter 11 Volume 20 P. 0172 COUNCIL DECISION of 7 December 1992 concerning the conclusion by the European Economic Community of an Agreement in the form of exchanges of letters concerning the extension of the duration of the Interim Agreement on trade and trade-related measures between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part (92/612/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, pending the completion of the ratification procedure of the Europe Agreement establishing an association between the European Communities and their Member States of the one part and the Republic of Poland of the other part signed in Brussels on 16 December 1991, it is necessary to extend, after 31 December 1992, the duration of the Interim Agreement on trade and trade-related measures between the European Economic Community and the European Coal and Steel Community of the one part and the Republic of Poland of the other part (2) signed in Brussels on 16 December 1991, by concluding an Agreement in the form of exchanges of letters, HAD DECIDED AS FOLLOWS: Article 1 The Agreement in the form of exchanges of letters concerning the extension of the duration of the Interim Agreement on trade and trade-related measures between the European Economic Community and the European Coal and Steel Community of the one part and the Republic of Poland of the other part is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons who will sign the Agreement in order to bind the Community. Done at Brussels, 7 December 1992. For the Council The President D. HURD (1) OJ N ° C 337, 21. 12. 1992. (2) OJ N ° L 114, 30. 4. 1992, p. 2.